Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims [1-6] rejected on the ground of nonstatutory double patenting as being unpatentable over claims [1-20] of U.S. Patent No. [10945159].
For example: claim 1 of instant application teaches by claim 1 of U.S. Patent No. [10945159]. 

Instant Claims of present Application 
Related Claims of US Patent No. 10945159
1. A Base Station (BS) apparatus comprising: a determination unit configured to determine service flow of downlink packet to be transmitted to a terminal; an identification unit configured to identify a particular Quality of Service (QoS) parameter defined for the service flow; and a transmitter configured to apply the particular QoS parameter to the downlink packet and transmit the downlink packet to the terminal.  

1.   A Base Station (BS) apparatus comprising: a determination unit configured to determine service flow for downlink packets to be transmitted to a terminal; an identification unit configured to identify a particular Quality of Service (QoS) parameter defined for the service flow from QoS parameters defined for each of service flows; a transmitter configured to apply the particular QoS parameter to the downlink packet and transmit the downlink packet to the terminal with particular QoS for the service flow; and an interworking controller configured to, when the terminal is handed over to another network supporting a QoS control policy different from that of the BS apparatus, provide QoS conversion information for converting the particular QoS parameter into a QoS parameter according to the different QoS control policy to the terminal.





Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Manning et al. [US 20110058523]. 

As per claim 1, Manning teaches:
A Base Station (BS) apparatus (Abstract) comprising: 
a determination unit configured to determine service flow of downlink packet to be transmitted to a terminal; ([0021] The teachings herein provide better utilization of service flows. The teachings also provide efficient sharing of a single service flow for multiple application flows on the same device. Application flows can be initiated from one or more applications. The ability to provide multiple application flows over the same access bearer can optimize bandwidth utilization efficiency. Multiple application flows over the same access bearer can also conserve valuable resources on a network element, such as, a wireless gateway network element or an ASN gateway. The same mechanism can support a one application flow to one access bearer relationship, and a plurality of application flows to one access bearer relationship. One-to-one application flow to access bearer relationship and many-to-one application flows to access bearer relationships can be treated identically. In other embodiments, indication of when traffic for an application flow starts is explicitly conveyed. For some embodiments, indication of when traffic for an application flow ends is explicitly conveyed. Similar signaling and control can be present for both MS initiated and network initiated access bearers. In some embodiments, only the network initiated application flows can share an access bearer to a MS. In some embodiments, there is no impact to specialized expensive network components, such as, the Access Gateway and PCRF. A single application can use several distinct application flows that have different QoS needs. For example, a single application can require application flows for audio, video, control, or subcomponents of each. As such, a web-site or a third party can initiate multiple application flows to one MS, and one or more of the multiple application flows can utilize the same access bearer in the present teachings.)
an identification unit configured to identify a particular Quality of Service (QoS) parameter defined for the service flow; and a transmitter configured to apply the particular QoS parameter to the downlink packet and transmit the downlink packet to the terminal. ([0035] As illustrated in FIG. 3, a system 300 including primitives to associate and disassociate an application flow with an access bearer becomes useful. An application flow manager 302 can comprise primitives to add, modify and delete an application flow. An add/modify application flow primitive 304 can use a locate access bearer primitive 306 with a desired set of QoS properties. The QoS properties can comprise, for example, air interface scheduling algorithm, latency, and delay characteristics. Each access bearer has specific associated QoS characteristics including scheduling algorithm, latency, and jitter. In some embodiments, locate access bearer primitive 306 can require that when an application flow is associated (established) with its access bearer, it scheduling algorithm, latency, and jitter parameters must match exactly. As such, the located access bearer need not be modified by QoS set builder 308. In some embodiments, locate access bearer primitive 306 can locate an access bearer that matches the comparable QoS, but provide a better or more stringent QoS than that demanded by the desired set of QoS properties. As such, the located access bearer need not be modified by QoS set builder 308--a desired bandwidth of the located access bearer may still need to be modified to accommodate the additional application flow. In other embodiments, locate access bearer primitive 306 can locate an access bearer that with comparable QoS properties, but provide a QoS less stringent than that demanded by the desired set of QoS properties. As such, the located access bearer can be modified by using update/modify bearer primitive 312. If no current access bearer exists which matches the scheduling algorithm, latency, or jitter; a new access bearer is established by using a create bearer 312 primitive. A delete flow primitive 314 can be used to locate the access bearer associated with the application flow. In some embodiments, delete flow primitive 314 can delete the underlying access bearer using the delete bearer primitive 316. Whenever the application flow is established, altered, or cleared; the associated maximum bandwidth is adjusted.)

As per claim 2, Manning teaches:
The BS apparatus of claim 1, wherein the transmitter transmits QoS control information for identifying the particular QoS parameter, thereby allowing the terminal to apply the particular QoS parameter to an uplink packet of the service flow. ([0035] As illustrated in FIG. 3, a system 300 including primitives to associate and disassociate an application flow with an access bearer becomes useful. An application flow manager 302 can comprise primitives to add, modify and delete an application flow. An add/modify application flow primitive 304 can use a locate access bearer primitive 306 with a desired set of QoS properties. The QoS properties can comprise, for example, air interface scheduling algorithm, latency, and delay characteristics. Each access bearer has specific associated QoS characteristics including scheduling algorithm, latency, and jitter. In some embodiments, locate access bearer primitive 306 can require that when an application flow is associated (established) with its access bearer, it scheduling algorithm, latency, and jitter parameters must match exactly. As such, the located access bearer need not be modified by QoS set builder 308. In some embodiments, locate access bearer primitive 306 can locate an access bearer that matches the comparable QoS, but provide a better or more stringent QoS than that demanded by the desired set of QoS properties. As such, the located access bearer need not be modified by QoS set builder 308--a desired bandwidth of the located access bearer may still need to be modified to accommodate the additional application flow. In other embodiments, locate access bearer primitive 306 can locate an access bearer that with comparable QoS properties, but provide a QoS less stringent than that demanded by the desired set of QoS properties. As such, the located access bearer can be modified by using update/modify bearer primitive 312. If no current access bearer exists which matches the scheduling algorithm, latency, or jitter; a new access bearer is established by using a create bearer 312 primitive. A delete flow primitive 314 can be used to locate the access bearer associated with the application flow. In some embodiments, delete flow primitive 314 can delete the underlying access bearer using the delete bearer primitive 316. Whenever the application flow is established, altered, or cleared; the associated maximum bandwidth is adjusted.)

As per claim 3, Manning teaches:
The BS apparatus of claim 2, further comprising a control information transfer unit configured to insert the QoS control information for identifying the particular QoS parameter into a header of a particular downlink packet of the service flow. ([0035] As illustrated in FIG. 3, a system 300 including primitives to associate and disassociate an application flow with an access bearer becomes useful. An application flow manager 302 can comprise primitives to add, modify and delete an application flow. An add/modify application flow primitive 304 can use a locate access bearer primitive 306 with a desired set of QoS properties. The QoS properties can comprise, for example, air interface scheduling algorithm, latency, and delay characteristics. Each access bearer has specific associated QoS characteristics including scheduling algorithm, latency, and jitter. In some embodiments, locate access bearer primitive 306 can require that when an application flow is associated (established) with its access bearer, it scheduling algorithm, latency, and jitter parameters must match exactly. As such, the located access bearer need not be modified by QoS set builder 308. In some embodiments, locate access bearer primitive 306 can locate an access bearer that matches the comparable QoS, but provide a better or more stringent QoS than that demanded by the desired set of QoS properties. As such, the located access bearer need not be modified by QoS set builder 308--a desired bandwidth of the located access bearer may still need to be modified to accommodate the additional application flow. In other embodiments, locate access bearer primitive 306 can locate an access bearer that with comparable QoS properties, but provide a QoS less stringent than that demanded by the desired set of QoS properties. As such, the located access bearer can be modified by using update/modify bearer primitive 312. If no current access bearer exists which matches the scheduling algorithm, latency, or jitter; a new access bearer is established by using a create bearer 312 primitive. A delete flow primitive 314 can be used to locate the access bearer associated with the application flow. In some embodiments, delete flow primitive 314 can delete the underlying access bearer using the delete bearer primitive 316. Whenever the application flow is established, altered, or cleared; the associated maximum bandwidth is adjusted.)

As per claim 4, Manning teaches:
The BS apparatus of claim 3, wherein the particular downlink packet includes at least one of a downlink packet related to initiation of the service flow and a downlink packet releted to change of the QoS parameter of the service flow while the service flow is maintained).

As per claim 5, Manning teaches:
A terminal apparatus (Abstract) comprising: 
an acquisition unit configured to acquire QoS control information from a particular downlink packet received from a Base Station (BS); ([0021] The teachings herein provide better utilization of service flows. The teachings also provide efficient sharing of a single service flow for multiple application flows on the same device. Application flows can be initiated from one or more applications. The ability to provide multiple application flows over the same access bearer can optimize bandwidth utilization efficiency. Multiple application flows over the same access bearer can also conserve valuable resources on a network element, such as, a wireless gateway network element or an ASN gateway. The same mechanism can support a one application flow to one access bearer relationship, and a plurality of application flows to one access bearer relationship. One-to-one application flow to access bearer relationship and many-to-one application flows to access bearer relationships can be treated identically. In other embodiments, indication of when traffic for an application flow starts is explicitly conveyed. For some embodiments, indication of when traffic for an application flow ends is explicitly conveyed. Similar signaling and control can be present for both MS initiated and network initiated access bearers. In some embodiments, only the network initiated application flows can share an access bearer to a MS. In some embodiments, there is no impact to specialized expensive network components, such as, the Access Gateway and PCRF. A single application can use several distinct application flows that have different QoS needs. For example, a single application can require application flows for audio, video, control, or subcomponents of each. As such, a web-site or a third party can initiate multiple application flows to one MS, and one or more of the multiple application flows can utilize the same access bearer in the present teachings.)
a QoS controller configured to identify a particular QoS parameter defined for service flow of the particular downlink packet from the QoS control information; and a transmitter configured to apply the particular QoS parameter to an uplink packet of the service flow and transmit the uplink packet to the BS. ([0035] As illustrated in FIG. 3, a system 300 including primitives to associate and disassociate an application flow with an access bearer becomes useful. An application flow manager 302 can comprise primitives to add, modify and delete an application flow. An add/modify application flow primitive 304 can use a locate access bearer primitive 306 with a desired set of QoS properties. The QoS properties can comprise, for example, air interface scheduling algorithm, latency, and delay characteristics. Each access bearer has specific associated QoS characteristics including scheduling algorithm, latency, and jitter. In some embodiments, locate access bearer primitive 306 can require that when an application flow is associated (established) with its access bearer, it scheduling algorithm, latency, and jitter parameters must match exactly. As such, the located access bearer need not be modified by QoS set builder 308. In some embodiments, locate access bearer primitive 306 can locate an access bearer that matches the comparable QoS, but provide a better or more stringent QoS than that demanded by the desired set of QoS properties. As such, the located access bearer need not be modified by QoS set builder 308--a desired bandwidth of the located access bearer may still need to be modified to accommodate the additional application flow. In other embodiments, locate access bearer primitive 306 can locate an access bearer that with comparable QoS properties, but provide a QoS less stringent than that demanded by the desired set of QoS properties. As such, the located access bearer can be modified by using update/modify bearer primitive 312. If no current access bearer exists which matches the scheduling algorithm, latency, or jitter; a new access bearer is established by using a create bearer 312 primitive. A delete flow primitive 314 can be used to locate the access bearer associated with the application flow. In some embodiments, delete flow primitive 314 can delete the underlying access bearer using the delete bearer primitive 316. Whenever the application flow is established, altered, or cleared; the associated maximum bandwidth is adjusted.)

Claim 6 is the method claim corresponding to apparatus claim 5 respectively, and rejected under the same rational set forth in connection with the rejection of the above claim.  

Conclusion 
The prior art made of record and not relied upon is considered relevant to applicant's specification: Ekstrom, Hannes. "QoS control in the 3GPP evolved packet system." IEEE Communications Magazine 47.2 (2009): 76-83.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571) 272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641